       Case 2:18-cv-02697-DMC Document 28 Filed 09/01/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEBRA LYNN WIEDMAN,                               No. 2:18-CV-2697-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brought this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Final judgement was entered on May 5, 2020. See ECF No. 25. Pending before the Court is

21   Plaintiff’s counsel’s motion for an award of attorney’s fees in the amount of $9,100.00 under 42

22   U.S.C. § 406(b). See ECF No. 26. Plaintiff was provided notice of counsel’s motion and has not

23   filed any response thereto.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
       Case 2:18-cv-02697-DMC Document 28 Filed 09/01/21 Page 2 of 4


 1                                     I. PROCEDURAL HISTORY

 2                  Plaintiff’s representation in this case was provided by way of an October 4, 2018,

 3   contingent fee agreement whereby Plaintiff agreed to pay counsel 25% of past-due benefits

 4   awarded after a district court remand. See ECF No. 26-3. Plaintiff initiated this action for

 5   judicial review of an unfavorable administrative decision on October 4, 2018. See ECF No. 1.

 6   Following briefing on the merits, the matter was remanded on May 11, 2020, for further

 7   administrative proceedings. See ECF No. 23. Pursuant to the stipulation of the parties, Plaintiff

 8   was awarded $2,800.00 in attorney’s fees and costs under the Equal Access to Justice Act

 9   (EAJA), payable to Plaintiff less any offsets to be determined by the government. See ECF No.

10   25. On February 10, 2021, the Commissioner notified Plaintiff that $15,844.63 had been

11   withheld from past-due benefits awarded, reflecting 25% of a total award of $63,378.52. See

12   ECF No 26-2.

13

14                                            II. DISCUSSION

15                  Under the Social Security Act, “[w]henever a court renders a judgment favorable

16   to a claimant under this subchapter who was represented before the court by an attorney, the court

17   may determine and allow as part of its judgment a reasonable fee for such representation, not in

18   excess of 25 percent of the total past-due benefits to which the claimant is entitled by reason of

19   such judgment. . . .” 42 U.S.C. § 406(b)(1)(A). No other fee may be payable or certified for such

20   representation except as allowed in this provision. See id.
21                  A remand constitutes a “favorable judgment” under § 406(b). See Shalala v.

22   Schaefer, 509 U.S. 292, 300-01 (1993). While the Ninth Circuit has not directly addressed the

23   issue, all other circuits to address the issue have concluded that the district court is authorized to

24   award fees under § 406(b) when it remands for further proceedings and, following remand, the

25   claimant is awarded past-due benefits. See Garcia v. Astrue, 500 F. Supp. 2d 1239, 1243 (C.D.

26   Cal. 2007). Limiting § 406(b) awards to cases in which the district court itself awards past-due
27   benefits would discourage counsel from requesting a remand where it is appropriate. See Bergen

28   v. Comm’r of Soc. Sec., 454 F.3d 1273, 1277 (11th Cir. 2006).
                                                         2
       Case 2:18-cv-02697-DMC Document 28 Filed 09/01/21 Page 3 of 4


 1                  The 25 percent statutory maximum fee is not an automatic entitlement, and the

 2   court must ensure that the fee actually requested is reasonable. See Gisbrecht v. Barnhart, 535

 3   U.S. 789, 808-09 (2002). “Within the 25 percent boundary . . . the attorney for the successful

 4   claimant must show that the fee sought is reasonable for the services rendered.” Id. at 807. “In

 5   determining the reasonableness of fees sought, the district court must respect ‘the primacy of

 6   lawful attorney-client fee arrangements,’ ‘looking first to the contingent-fee agreement, then

 7   testing it for reasonableness.’” Crawford v. Astrue, 586 F.3d 1142, 1149 (9th Cir. 2009) (quoting

 8   Gisbrecht, 535 U.S. at 793 and 808).

 9                  The Supreme Court has identified five factors that may be considered in

10   determining whether a fee award under a contingent-fee agreement is unreasonable and therefore

11   subject to reduction by the court. See Crawford, 586 F.3d at 1151-52 (citing Gisbrecht, 535 U.S.

12   at 808). Those factors are: (1) the character of the representation; (2) the results achieved by the

13   representative; (3) whether the attorney engaged in dilatory conduct in order to increase the

14   accrued amount of past-due benefits; (4) whether the benefits are large in comparison to the

15   amount of time counsel spent on the case; and (5) the attorney’s record of hours worked and

16   counsel’s regular hourly billing charge for non-contingent cases. See id.

17                  Finally, an award of fees under § 406(b) is offset by any prior award of attorney’s

18   fees granted under the Equal Access to Justice Act. See Gisbrecht, 535 U.S. at 796.

19                  The Commissioner has filed a response to Plaintiff’s counsel’s motion. This

20   filing, however, amounts to nothing more than a recitation of applicable caselaw and contains
21   nothing in the way of analysis specific to this case. In particular, the Commissioner’s response

22   does not set forth any reasons why the Court should deny, in whole or in part, counsel’s motion.

23   The Court, therefore, considers Plaintiff’s counsel’s motion as unopposed. In this case, having

24   considered the factors above, the Court finds Plaintiff’s counsel’s request reasonable given the fee

25   agreement with Plaintiff, the results achieved, and the lack of any evidence of dilatory conduct

26   designed to increase past-due benefits. In making this finding, the Court notes that the
27   Commissioner stipulated to an award of $2,800.00 under the EAJA, which Plaintiff’s counsel

28   appropriately asks be ordered to offset any award requested in the current motion. The Court also
                                                        3
       Case 2:18-cv-02697-DMC Document 28 Filed 09/01/21 Page 4 of 4


 1   observes that Plaintiff’s counsel’s request for $9,100.00 represents a significant discount of the

 2   25% Plaintiff agreed to and which the agency withheld.

 3

 4                                          III. CONCLUSION

 5                  Accordingly, IT IS HEREBY ORDERED that:

 6                  1.      Plaintiff’s counsel’s motion, ECF No. 26, is granted and counsel is

 7   awarded fees pursuant to 42 U.S.C. § 406(b) in the amount of $9,100.00, paid to counsel by the

 8   Commissioner of Social Security out of past-due benefits awarded to Plaintiff and withheld, to the

 9   extent such benefits have not already been paid to Plaintiff; and

10                  2.      Counsel shall reimburse to Plaintiff $2,800.00 previously paid to counsel

11   under the EAJA.

12

13   Dated: September 1, 2021
                                                            ____________________________________
14                                                          DENNIS M. COTA
15                                                          UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
